The opinion of the Court was by
Shepley J.
The plaintiff commenced an action of trespass against the defendants and Seth Leonard, for a joint trespass committed upon his person and property. He afterward received of Leonard five dollars “in full of said Leonard’s trespass, where he and Wilson P. Hunter were in company, together with others.” The question presented is, whether this operated to discharge the other joint trespassers.
In a joint trespass, or tort, each is considered as sanctioning the acts of all the others, thereby making them his own. Each is therefore liable for the whole damage, as occasioned by himself, and it may be recovered by a suit against him alone. There can be no separate estimate of the injury committed by each and a recovery accordingly. Brown v. Allen, 4 Esp. R. 158; Wynne v. Anderson, 3 C. & P. 596.
The difficulty in maintaining the suit against the others is, that the law considers, that the one, who has paid for the injury occasioned by him, and has been discharged, committed *20the whole trespass and occasioned the whole injury, and that he has therefore satisfied the plaintiff for the whole injury, which he received. Co. Litt. 232; Com. Dig. Pleader, 3 M. 12; Hobart, 66; Kiffin v. Willis, 4 Mod. 379.
The plaintiff by his own act appears to have precluded himself from a recovery against the defendants.

Exceptions sustained,


and a new trial granted.